DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “the determining of the first heat quantity comprises taking into account a change in the first specific heat capacity based on a change in air ratio, the air ratio being a ratio of air quantity supplied for combustion of a quantity unit of supplied fuel to a minimum air quantity necessary for complete combustion.”.
The closest prior art of record is Baumann et al. (DE 102005042843). Baumann et al. (Baumann) discloses determining and evaluating heat quantities to make a determination of the status of the particulate filter. (See Baumann, Paragraphs [0016] & [0053]). However, Baumann fails to teach or fairly suggest, alone or in combination, “the determining of the first heat quantity comprises taking into account a change in the first specific heat capacity based on a change in air ratio, the air ratio being a ratio of air quantity supplied for combustion of a quantity unit of supplied fuel to a minimum air quantity necessary for complete combustion.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746